                  Case 2:19-cv-01619-AC Document 19 Filed 06/11/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK, MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
                                                     )       Case No.: 2:19-cv-01619-AC
13   DANIEL JOHN HONEYCUTT,                          )
                                                     )       STIPULATION AND PROPOSED ORDER
14                     Plaintiff,                    )       FOR AN EXTENSION OF TIME
                                                     )       (SECOND REQUEST)
15        vs.                                        )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                       Defendant.                    )
18                                                   )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Motion for Summary Judgment be extended by an additional fourteen (14) days from

23   June 10, 2020, to June 24, 2020. This is the Defendant’s second request for an extension. The

24   Court previously granted a fourteen (14) day extension, extending the due date from May 27,

25   2020, to June 10, 2020.

26            Defendant requests this extension because an emergent medical issue and related

27   appointments have interfered with counsel’s ability to complete the brief as originally scheduled.

28   Counsel for Defendant has been working diligently on this brief, but in light of the medical issue



     Stip. for Ext.; 2:19-CV-01619-AC                    1
                  Case 2:19-cv-01619-AC Document 19 Filed 06/11/20 Page 2 of 2



 1   and competing assignments, including a Ninth Circuit brief on extension that was filed on June
 2   9, 2020, Counsel for Defendant states that she will be unable to complete her brief in this matter
 3   and submit it for required reviews prior to the current deadline. Counsel for Defendant makes
 4   this request in good faith, with no intention to unduly delay proceedings, and sincerely
 5   apologizes to the Court and to Plaintiff for any inconvenience caused by this request.
 6            The parties further stipulate that the Court’s Scheduling Order shall be modified
 7   accordingly.
 8                                                 Respectfully submitted,
 9
     Dated: June 10, 2020                          /s/ Jesse Kaplan       *
10                                                 (*as authorized via e-mail on June 10, 2020)
                                                   JESSE KAPLAN
11                                                 Attorney for Plaintiff
12
     Dated: June 10, 2020                          McGREGOR W. SCOTT
13                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
14                                                 Regional Chief Counsel, Region IX
15                                                 Social Security Administration

16                                          By:    /s/ Carol S. Clark
                                                   CAROL S. CLARK
17                                                 Special Assistant U.S. Attorney
18                                                 Attorneys for Defendant
19
20                                                 ORDER
21            Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
22   extension, up to and including June 24, 2020, to respond to Plaintiff’s Motion for Summary
23   Judgment.
24
25   DATED: June 11, 2020

26
27
28


     Stip. for Ext.; 2:19-CV-01619-AC                  2
